     Case below
The order 16-00615-SMT
                is herebyDoc 129 Filed 02/08/19
                          signed.                             Entered 02/08/19 15:29:42      Desc Main
                                           Document        Page 1 of 2
     Signed: February 8 2019




                                                        _____________________________
                                                        S. Martin Teel, Jr.
                                                        United States Bankruptcy Judge




                                    UNITED STATES BANKRUPTCY COURT
                                         DISTRICT OF COLUMBIA

       IN RE:
       WALTER LEROY PEACOCK
                                                             Case No. 16-00615-SMT
                                                             Chapter 13
                           Debtor

                                          ORDER DISMISSING CASE

             Upon consideration of the Trustee's Motion to Dismiss Case, and any responses thereto, and

       after any hearing thereon, good cause appearing therein, it is,

             ORDERED, that the above-referenced Chapter 13 case is dismissed, in accordance with 11

       U.S.C. §1307(c); and ALL PARTIES ARE HEREBY NOTIFIED that the automatic stay

       imposed by 11 U.S.C. § 362(a) is terminated.


       cc:      WALTER LEROY PEACOCK
                2922 PENNSYLVANIA AVENUE SE
                WASHINGTON, DC 20020
                Debtor

                CATHY A BRAXTON
                300 NEW JERSEY AVE NW
                SUITE #900
                WASHINGTON, DC 20001
                Attorney for Debtor
Case 16-00615-SMT        Doc 129
                            Filed 02/08/19 Entered 02/08/19 15:29:42   Desc Main
                           Document
      NANCY L. SPENCER GRIGSBY           Page 2 of 2
      Chapter 13 Trustee
      185 ADMIRAL COCHRANE DR.
      SUITE 240
      ANNAPOLIS, MD 21401

      All Creditors and Parties of Interest
